DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1, Line 13 has “the slide ring”, It is unclear if it is the rotating slide ring or the stationary slide ring or another slide ring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 4, 7, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Patent # 5375854) in view of Lev (U.S. PG Pub # 20090242043).

Regarding claim 1, Carlisle discloses mechanical seal arrangement (fig 6), comprising:

a rotating slide ring (24, fig 6) and a stationary slide ring (28, fig 6) which define a sealing gap (gap between 24 and 28, fig 6) in between them;

a bellows unit with a bellows element (20, fig 6), a bellows support (22, fig 6), and a slide ring support (21, fig 6);

wherein the bellows element (20, fig 6) is connected in a fluid-tight manner to the bellows support (22, fig 6) and the slide ring support (21, fig 6);


wherein the bellows element is a metal bellows (Col 4, Lines 23 - 28); and
wherein the slide ring that is inserted into the slide ring support (21) of the bellows unit is inserted loosely (24 inserted loosely within 21, fig 6).
Carlisle does not disclose wherein the side of the bellows element that faces towards the product has a non-stick coating (Col 4, Lines 13 – 18).
However, Lev teaches wherein the side of the bellows element that faces towards the product has a non-stick coating (Para 0016).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the coating of Carlisle to be a non-stick DLC coating as in Lev to provide a coating to conform to the shape of the material, thereby providing lubrication for the bellows element (Lev Para 0016).


Regarding claim 2, the combination of Carlisle and Lev discloses arrangement, wherein the non-stick coating is a DLC coating (Para 0016 – coating can be DLC).

Regarding claim 7, the combination of Carlisle and Lev discloses arrangement, wherein the bellows element has a plurality of bellows folds (Carlisle - folds of 20, fig 6), wherein each bellows fold has a maximum depth (T) which 

Regarding claim 11, the combination of Carlisle and Lev discloses arrangement, wherein the non-stick coating is formed continuously at the side of the bellows unit that faces towards the product (Lev Para 0016 – diamond coating on one or both sides of bellows element).

Regarding claim 12, the combination of Carlisle and Lev discloses arrangement, wherein a first welded connection is provided between the bellows element and the slide ring support, and a second welded connection is provided between the bellows element and the bellows support (Carlisle - welded connection at both ends of bellows 20, fig 6, Col 4, Lines 23 - 28).

Regarding claim 13, the combination of Carlisle and Lev discloses arrangement, wherein the bellows element has a second non-stick coating at a side that faces towards an atmospheric side (Lev Para 0016 – diamond coating on one or both sides of bellows element).

Regarding claim 3, the combination of Carlisle and Lev discloses arrangement.
The combination of Carlisle and Lev does not disclose wherein the non-stick coating has a first thickness (Dl) that is in the range of 1/200 to 1/10, in particular of 1/100 of a second thickness (D2) of the bellows element (50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to further reduce friction resistance and to further prevent the fluid to be sealed from adhering thereto.  In re Aller, 105 USPQ 233.  

Regarding claim 4, the combination of Carlisle and Lev discloses arrangement.
The combination of Carlisle and Lev does not disclose wherein the first thickness of the non-stick coating is between 0.1 micrometers to 20 micrometers.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to further reduce friction resistance and to further prevent the fluid to be sealed from adhering thereto.  In re Aller, 105 USPQ 233.  

Regarding claim 10, the combination of Carlisle and Lev discloses arrangement.
The combination of Carlisle and Lev does not disclose wherein the coated bellows element has a ratio of a hardness to an E-module of the coated bellows element that is in a range of 1: 6 to 1: 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the ratio of a hardness to an E-module of the coated bellows element disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to further reduce friction resistance and to further prevent the fluid to be sealed from adhering thereto.  In re Aller, 105 USPQ 233.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle in view of Liv and in further view of Wallace (U.S. Patent # 4538821).

Regarding claim 5, Carlisle discloses arrangement.
Carlisle does not disclose further comprising a first sleeve with a first ring flange that is oriented radially outwards at a first end of the first sleeve, wherein the first sleeve supports the loosely inserted slide ring at the slide ring support, and a groove for receiving the first ring flange is provided at the slide ring support, wherein a snap-in connection is provided between the groove and the first ring flange.
However, Wallace teaches further comprising a first sleeve (26, fig 1) with a first ring flange (flange, fig 1 below) that is oriented radially outwards at a first end of the first sleeve (left end of 26, fig 1), wherein the first sleeve (26, fig 1) supports the loosely 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the first ring flange with a groove of Wallace with the first sleeve of Carlisle to provide an interference fit with the first sleeve so that the rotating slide ring is prevented from rotating relative to the first sleeve (Wallace Col 3, Lines 22 – 27).

Regarding claim 6, Carlisle discloses arrangement.
Carlisle does not disclose wherein the first sleeve has a second ring flange at a second end of the first sleeve, wherein the loosely inserted slide ring is supported between the second ring flange and the slide ring support.
However, Wallace teaches wherein the first sleeve (26, fig 1) has a second ring flange (fig 1 below) at a second end of the first sleeve (right end of 26, fig 1), wherein the loosely inserted slide ring is supported between the second ring flange and the slide ring support (40 between slide ring support 38 and 26, fig 1 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the second ring flange with a groove of Wallace with the first sleeve of Carlisle to provide an interference fit with the slide ring support so that the rotating slide ring is prevented from rotating relative to the sliding ring support (Wallace Col 3, Lines 22 – 27).

    PNG
    media_image1.png
    941
    868
    media_image1.png
    Greyscale

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle in view of Wentworth (U.S. Patent #4175753).

Regarding claim 8, Carlisle discloses arrangement.
Carlisle does not disclose wherein an additional seal, in particular an O-ring, is arranged between the loosely inserted slide ring and the slide ring support.
However, Wentworth teaches wherein an additional seal, in particular an O-ring (72, fig 1), is arranged between the loosely inserted slide ring (18, fig 1) and the slide ring support (46, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine an additional seal of Wentworth between the slide ring and the slide ring support of Carlisle to provide a fluid tight seal between the various parts (Wentworth Col 2, Lines 62 - 64).

Regarding claim 9, the combination of Carlisle and Wentworth discloses arrangement, wherein the slide ring support has a groove inside of which an additional seal is arranged (Wentworth 72 inside groove 39, fig 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675